Citation Nr: 0111901	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-07 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for 
hepatitis C.  


REMAND

The veteran contends that the incident that led to the 
development of infection with the hepatitis C virus occurred 
in service.  He maintains that pneumatic vaccinations or 
inoculations that he received at Marine Corps Recruit Depot, 
San Diego, California, in 1966, were done with an unclean 
non-sterile apparatus previously bloodied on other recruits 
in line that could have caused infection.  He further 
maintains that at Camp Lejeune, North Carolina, in 1967, 
steel plates were placed with screws to repair fractures of 
his left radius and ulna and that this was a probable source 
of infection.  He states that in July 1967, while serving at 
Camp Lejeune, he had a staphylococcus infection in the radius 
bone due to surgical contamination and that he was treated in 
isolation with intravenous Staphcillin.  He claims that the 
steel plate and screws were removed from his radius at Camp 
Lejeune in August 1967.  He asserts that he also underwent 
surgery at the Balboa Naval Hospital, San Diego, in 1968 to 
remove the steel plate and screws from his ulna.  He said 
that during the surgery, a portion of the iliac crest from 
his right hip was removed and implanted in the fracture site 
of his left radius and that blood was transfused.  

The service medical records show that the veteran was 
hospitalized at the Naval Hospital at Camp Lejeune in May 
1967 for a fracture of the radius and ulna of the left arm 
sustained in a motor vehicle accident.  X-rays visualized 
comminuted fractures of the radius and ulna, thus requiring 
compression plates.  A repeat X-ray showed some patchy 
dissolution of the bone about the healing ulnar fracture.  
The veteran underwent open reduction and internal fixation of 
the fracture of both bones of the forearm the following 
month.  Postoperatively, he developed an infection of his 
ulnar wound, and later in June, he underwent incision and 
drainage of that area.  The compression plate was left in 
place, but the veteran continued to drain small amounts from 
the wound after the incision and drainage.  He was treated 
with Staphcillin for the infection, as the organism was 
resistant to Penicillin.  In August 1967, he was taken to the 
operating room, where the plate was removed under local 
anesthesia.  The following month, his external fixation was 
removed.  He continued to have some slight drainage from the 
wound until the latter part of September.  It was cultured at 
that time, but no organism was grown out of it.  He had no 
drainage since that time.  He was returned to limited duty in 
November 1967.  

The veteran was admitted to Balboa Naval Hospital, San Diego, 
California, in December 1968 for removal of the compression 
plate that had been placed a year and a half previously.  
Examination of the left forearm revealed a well-healed 
surgical excision about 6 inches long over the volar surface 
of the radius.  There was also an incision that was 4 inches 
long and three quarters of an inch wide over the ulnar border 
of the distal ulna.  Laboratory studies were all negative.  
The compression plate was removed from the left radius, and a 
bone graft from the right iliac crest was performed on the 
left ulna.  The postoperative course was uncomplicated, and 
the veteran was discharged to duty in February 1969.  

The veteran was followed thereafter for a variety of 
complaints.  He was seen in October 1969 for tiredness of a 
week's duration, and in December 1969 for complaints of loss 
of weight and a general run-downed condition.  When seen in 
the psychiatric clinic in December 1969, the veteran 
described a 40-pound weight loss during the previous 10 
months.  

The medical evidence following service is sparse.  On VA 
examination in April 1970, the veteran's digestive system was 
normal.  He was examined by VA in December 1988 and April 
1991 for complaints not germane to the issue on appeal.  He 
was seen by a private neurosurgeon on a number of occasions 
in 1987, but complaints or findings referable to hepatitis C 
were not noted.  

A VA outpatient clinic note dated in June 1998 indicates that 
the veteran was injured in a motorcycle accident in February 
1995.  

The veteran was seen at a VA outpatient clinic in November 
1998 for a complaint of a headache following an assault with 
a flashlight.  Tests showed elevated serum glutamic 
oxaloacetic transaminase (SGOT).  The diagnostic impressions 
included chronic hepatitis.  When seen in the VA infectious 
disease clinic on November 17, 1998, he complained of fever 
and night sweats of three to four weeks' duration.  He was 
referred for evaluation because a rapid plasma reagin (RPR) 
test (for syphilis) was positive.  However, a fluorescent 
treponemal antibody (FTA) test was negative.  The history 
elicited at that time was remarkable for its vagueness as to 
events and approximate dates of occurrence.  The veteran 
seems to have admitted to intravenous drug abuse on one 
occasion, unprotected sex in 1969 and 1970, unprotected sex 
during the previous 10 years on more than one occasion, and 
"passive fellatio" with a male 33 years previously.  He 
seems to have indicated that he had not had blood 
transfusions, and there was the suggestion of some degree of 
minor drug involvement, although this is unclear.  Laboratory 
tests were positive for hepatitis C.  Various diagnoses were 
entertained, including, hepatitis C.  

The veteran was again seen in the infectious disease clinic 
in December 1998, when it was reported that his liver was 
palpable at three fingerbreadths and was slightly tender.  It 
was also reported that the hepatitis C antinuclear antibody 
(ANA) had been detected.  RPR was considered a false 
positive.  Hepatitis C of unknown duration and etiology was 
assessed.  It was felt that there was no evidence for hepatic 
synthetic defect.  However, it was stated that elevated total 
protein suggested prolonged inflammation, and it was thought 
that the current febrile illness was possibly an acute 
disease.  When seen at a VA outpatient clinic in January 
1999, alcohol use was included in the assessment.  There was 
a normal appearing hepatic ultrasound later in January.  A CT 
scan of the abdomen and pelvis in February 1999 was grossly 
normal.  

When the veteran was seen at a VA liver clinic in May 1999 
for evaluation of chronic hepatitis, it was reported that he 
had been totally asymptomatic for hepatitis but that liver 
function tests had shown increased liver enzymes.  He denied 
blood transfusions or tattoos, but he indicated that he had 
had surgery on his left arm after a motor vehicle accident, 
had sustained a facial injury from a different motor vehicle 
accident, and had undergone dental surgery unrelated to a 
motor vehicle accident.  (A VA examination in April 1991 
showed a 171/2-centimeter scar from the base of the left thumb 
to the forearm and a 10-centimeter deep scar of the medial 
forearm.)  He reported that he drank about two to three beers 
a day.  He also admitted intravenous (IV) drug abuse, at 
least once sharing a needle with a friend.  An examination 
revealed a scarred left arm and left clavicle due to the 
motor vehicle accident.  There were no spider angiomas or 
evidence of chronic liver disease.  Again, the history was 
vaguely reported.  

On an internal medicine evaluation by QTC for VA in July 
1999, the veteran stated that during routine blood work, it 
was found that he was positive for hepatitis C.  He 
remembered that while in boot camp, he received vaccines with 
an air pistol and that some other recruits were bleeding 
after the injections.  Shortly after this, he described 
having loose stools, some nausea and vomiting, and being 
"sleepy."  Since then, he said, he had never been the same.  
He described loose stools all the time, as well as general 
malaise.  He gave a history of an open reduction for a left 
arm fracture in 1967, trauma to his nose in 1980 requiring a 
bone graft, and an open reduction for a left clavicle 
fracture two years previously.  On examination of the 
abdomen, the liver and spleen were not palpable.  Testing was 
positive for the hepatitis C antibody (enzyme immunoassay 
(EIA)).  There were no stigmata of liver disease.  The 
examiner stated that the veteran's positive test for 
hepatitis C needed to be confirmed with further testing, as 
the potential was present for a false-positive result from 
the initial test.  The examiner also commented that "[t]he 
history of blood exposure in the 1960-70's [sic], and the 
ill-define[d] symptoms may be compatible with the 
diagnosis."  The diagnosis was hepatitis, most likely C, but 
a test to confirm the diagnosis was felt to be necessary.  

The record thus contains the suggestion of a relationship of 
the veteran's hepatitis C to service, assuming that he in 
fact has hepatitis C.  This needs to be confirmed.  The Board 
observes that VBA Fast Letter 99-94 (Subject:  Rating 
Hepatitis) of September 28, 1999, states that the EIA is the 
first confirmatory test that, if positive, should be followed 
by recombinant immunoblot assay (RIBA) to confirm the 
diagnosis "because EIA gives many false-positives."  Fast 
Letter 99-94 emphasized that service connection for hepatitis 
should not be granted without identifying the type of 
hepatitis.  

In addition, a more accurate history concerning the possible 
sources of HCV infection needs to be recorded.  The Board 
notes that any allied clinical records associated with the 
veteran's lengthy hospitalizations in service in 1967 and 
1968 are not of record but would be helpful to an equitable 
resolution of this appeal in light of the veteran's 
contentions.  

Furthermore, some possible sources of additional medical 
information appear to be suggested in the claims file.  The 
veteran testified in November 1988 that he worked as a 
carpenter from 1975 to 1988 and that he underwent a physical 
examination for the Railroad in 1976.  On VA examination in 
April 1991, he said that he worked as a carpenter for the 
Gloucester Marine Railways, Gloucester, Massachusetts, in 
1978 and as a housing inspector for the Health Department of 
Pittsfield, Massachusetts, in 1979.  These former employers 
should be contacted to obtain any pertinent medical 
information, such as reports of physical examinations for 
employment, that they might yet possess.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, which, among 
other things, eliminates the requirement that claims be well 
grounded and redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  On 
remand, the RO must ensure that all development and 
notification requirements of the Act are complied with.  

In view of the current posture of this claim and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any medical problems arising from 
incidents that could be a source of HCV 
infection at any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  This should 
specifically include any pertinent 
medical reports concerning the veteran 
from Gloucester Marine Railways, 
Gloucester, Massachusetts, and from the 
Health Department, City of Pittsfield, 
Massachusetts.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain the complete clinical 
records (that is, any extant records in 
addition to the discharge summaries now 
of record) associated with the veteran's 
hospitalizations at the Naval Hospital, 
Camp Lejeune, North Carolina, from May 29 
to November 9, 1967, and at the Balboa 
Naval Hospital, San Diego, California, 
from December 9, 1968, to February 14, 
1969.  These allied records, if 
available, should be associated with the 
claims file.  

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

4.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA examination by a physician 
with expertise in infectious diseases or 
diseases of the liver to determine the 
nature and extent of any hepatic disease 
found to be present.  Any indicated 
studies should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to confirm with 
appropriate testing whether the veteran 
has hepatitis C and to elicit a careful 
history of possible opportunities for HCV 
infection during and after service.  The 
examiner is also requested to review the 
claims file in detail, including the 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the veteran has hepatitis C as a 
result of service or any incident in 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are complied with 
and satisfied.  

6.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should re-adjudicate the claim of 
entitlement to service connection for 
hepatitis C.  If the benefit sought on 
appeal is not granted, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

